Citation Nr: 0620586	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  01-00 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for boils.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, denied the 
veteran service connection for boils on the body.

The veteran was afforded a Decision Review Officer conference 
in March 2001.  A report of the conference is of record.  In 
October 2003 and March 2005, the Board remanded the veteran's 
case to the RO for further development.  The case was 
returned to the Board in April 2006.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's claimed boils are not etiologically related 
to service.


CONCLUSION OF LAW

Boils were not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in April 2000, prior to the enactment of the VCAA.  

An RO letter dated in April 2001, after the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  
This letter notified the veteran of his responsibility to 
submit evidence that showed that his condition was caused or 
aggravated by service.  By this letter, the veteran was 
notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  While the notice provided to the 
veteran was not given prior to the first agency of original 
jurisdiction (AOJ) adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  In addition, the veteran 
was given an over a year to respond to the VCAA notice.  
Thus, the Board finds that the veteran was not prejudiced by 
the timing of the April 2001 VCAA letter.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable, as this denial 
renders any rating issue or effective date issue moot.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this claim would not cause any prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§  3.303(a), 3.306 (2005).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

After review of the evidence of record, the Board finds that 
service connection for the veteran's boils is not warranted 
because it is not found to be related to his boils or rashes 
in service.

As such, the service medical records show that in April and 
May 1951, the veteran complained of a rash.  In October 1951, 
he was treated for tinea cruris.  In December 1951 he was 
noted to have furuncles on 6the left arm and right leg, 
assessed as a staphylococcic infection.  In January 1952, the 
veteran was shown to have a series of boils.  Two on the 
thighs were already opened.  In February 1952, the veteran 
was shown to have a boil on his abdomen and a boil on his 
back.  The veteran's January 1953 separation examination 
report showed that he had no disabilities.

Subsequent to service, the veteran underwent VA 
hospitalization in October 1978 for a disability unrelated to 
this appeal.  Physician examination at the time was silent 
for skin pathology.

A February 2000 VA treatment record showed that the veteran 
complained of a rash on his calves for three days in setting 
of sweating.  Physical examination revealed scan clusters of 
erythematous papules and macules on the calves, thighs, lower 
buttock and underbelly.  The veteran returned to the clinic 
in two weeks and complained that his rash was worse and 
thought that it was due to being too thinned since his dose 
increase.  The diagnosis was petechiae from 
overanticoagulation.

In December 2002, a VA physician reviewed the veteran's 
medical records and stated that the veteran's skin changes of 
his lower extremities were petechial, nonblanching, and not a 
rash.  The veteran had a vein graft harvest site scar from 
his knee to his medial malleolus with 1+ pitting.  The 
physician did not believe that the veteran's current lower 
extremity skin condition was service-connected nor did he 
believe that the condition entailed boils at that point.  The 
examiner also noted that he had previously examined the 
veteran in April 2001.  However, research for that medical 
record found that it was not retrievable as noted in a 
December 2005 note from the RO.

In March 2005, the veteran underwent a VA examination, 
wherein he was diagnosed with eczema of the bilateral lower 
extremities.  The physician opined that the veteran's present 
lower extremity condition was not likely secondary to a 
previous boil condition or any other service-related 
condition.  The physician also noted that he had reviewed the 
veteran's claims folder, interviewed the veteran, and 
performed a physical examination prior to rendering an 
opinion.

As the March 2005 VA examiner reviewed the veteran's service 
medical records and performed a complete physical 
examination, the Board accepts the March 2005 examination 
report and the opinion rendered as competent medical 
evidence.  Further, as the December 2002 VA physician gave a 
rationale for his opinion that the veteran's current skin 
condition was not service-related, the Board accepts the 
December 2002 VA opinion as competent medical evidence to 
show that the veteran's in-service complaints of boils and a 
rash are not the same condition as the veteran's current skin 
condition.  Therefore, the medical opinions from the December 
2002 and March 2005 VA physicians support a finding that the 
veteran's current skin condition is not related to his in-
service complaints of boils and a rash.  Further, there is no 
medical evidence in the claims folders supporting the 
veteran's claim that his current skin condition is related to 
his in-service complaints, or any other incidence of service.  
Hence, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
boils.  

ORDER

Entitlement to service connection for boils is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


